DETAILED CORRESPONDENCE
This Office action is in response to the election received December 3, 2020.
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on December 3, 2020 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 

Claims 18 and 19 lack the basic elements of a touch panel in order to agree with the preamble of the claim.
Claims 11, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the coating, expose, and development steps necessary to form a protective film over a touch panel.   Currently the claims recite a use of the composition of claim 1 and 10 to form a protective film for a touch panel without any steps to do as such.
Claims 16 and 17 omit steps for coating and heating the composition of claim 1 and 10 on a support or substrate to enable a cured film to be formed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI et al (8,785,107).
The claimed invention recites the following:
    PNG
    media_image1.png
    239
    664
    media_image1.png
    Greyscale

HAYASHI et al report a photosensitive resin composition comprising a polymer of the following structure as seen in column 27, lines 19-35 shown below:

    PNG
    media_image2.png
    310
    432
    media_image2.png
    Greyscale
The resin P-9 contain a polystyrene present in an amount of 87% of the monomers in the terpolymer along with a comonomer containing a primary hydroxy group as seen above in variable “m”. 
The working examples lack the claimed di-or higher radical polymerizable monomer as recited in claim 7 and 10, however the disclose in column 10, lines 14-61 report the desire to contain a polymerizable compound such as seen in lines 45-61 shown below in the amounts as taught in column 12, lines 30-38. 

    PNG
    media_image3.png
    858
    425
    media_image3.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of  photosensitive composition to formulate a composition as recited in HAYASHI et al with polymerizable compounds as taught above with reasonable expectation of having a composition which is excellent in hydrophobicity lacking a hydrophilicity to prevent bloom or swelling. 
The transfer film, cured film and touch panel preambles of claims 13-19 are not given patentable weight and are seen as a substrate which includes the composition or cured film of claim 1 or 10 because there are no essential components that support the preamble.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SUWA et al (2016/0068718) report a laminate for a cured adhesive sheet for touch panel protective layers.
TSAI et al (9,316,907) report an overcoat composition for resist compositions having good temperature resistance and high-humidity resistance Resin (A-2) contains a copolymer having 20 parts by weight of styrene and 5 parts by weight of hydroxyethyl methacrylate.
YANG et al report a photosensitive composition for controlling solubility and pattern formation containing a copolymer containing styrene/methacrylic acid/butyl methacrylate in a ratio of 60/20/20 and lacks a primary hydroxyl group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
February 27, 2021